DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Aug. 27, 2021, as amendment by preliminary amendment filed Sept. 2, 2021, which is acknowledged and entered. MPEP § 714.01(e). This action is an Allowance and being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 27, 2021, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.





Claim Status
 
After entry of the preliminary amended filed Sept. 2, 2021, the status of claims is as follows:
Claims 2–11 are now pending and examined with Claim 2 in independent form.
No Claims are amended. 
Claim 1 was cancelled. 
Claims 2–11 are added.

Allowable Subject Matter

Claims 2–11 are allowed.

Reasons for Allowance

The following is Examiner’s statement of reasons for allowance:

A non-statutory double patenting type rejection was considered over the parents, U.S. Pat. No. 10,776,868 and U.S. Pat. No. 11,138,665 [collectively, “Parents”]. However at Examiner’s request, Applicant timely filed a Terminal Disclaimer with respect the Parents, which was filed and approved on Aug. 23, 2022.
A rejection under 35 U.S.C. § 101 was considered but is not applicable. The claims recite an improvement in the technology of graphical user interface devices that have no pre-electronic trading analog. Trading Techs. Int'l, Inc. v. CQG, INC., 675 F.App'x 1001, 1004 (Fed. Cir. 2017).
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the priority date for the claims has support to the Parent, U.S. Pat. No. 10,776,868, with a filing date of Mar. 20, 2015. The distinguishing claimed features over the prior art are:
reposition, in response to the input received via the graphical user interface, the second endpoint of the graphical connector from the first contract node to the second contract node in the graphical user interface to indicate a roll of the contract represented by the first contract node to the contract represented by the second contract node for the trading strategy; and 2
generate, in response to the repositioning of the second endpoint of the graphical connector, an updated trading strategy definition for the trading strategy by changing the first tradeable object from the contract represented by the first contract node to the contract represented by the second contract node.”
The prior art references most closely resembling the applicant’s claimed invention are:
Potekhina et al. (U.S. Pat. Pub. No. 2014/0095365) [“Potekhina”]. Potekhina describes “opportunities for altering trading strategy positions” and “trading strategy leg conversions” that are “visually represented” “as a directed graph.” Abstract; ¶ [0014]. Potekhina further discloses a trading strategy node defined by one or more contract nodes having a defined expiration date. Fig. 3; ¶ [0022] (“options,” “futures”). Potekhina discloses a graphical connector between two trading strategies, Fig. 4, selecting the graphical connector, and executing trades to alter positions as defined by the selected graphical connector, ¶ [0018] (selected object in graph, determining a desired position, initiate order to convert current to desired position). Thus, transitioning between nodes in Potekhina involves buying or selling one or more tradeable objects. The pending claims do not. Thus, Potekhina does not disclose “repositioning … the second endpoint of the graphical connector from the first contract node to the second contract node” and “generat[ing] … an updated trading strategy definition.” 
Murphy et al. (U.S. Pat. No. 8,682,773) [“Murphy”]. Murphy describes a method to visually design computer trading strategies using drop and drag, pre-programmed, visual components. Col. 1:28–35. Murphy discloses a graphical connector between two trading strategies, Fig. 5, but does not reconfigure the underlying trading strategy definition by the claimed method. 
NPL:  "Chou, Chia-Han, and Allen Y. Chang. "Visual Development Platform for White-Box Algorithmic Trading." In 2010 Sixth International Conference on Intelligent Information Hiding and Multimedia Signal Processing, pp. 712-715. IEEE, 2010. [NPL Chou]. NPL Chou discloses a set of tools to implement trading strategies using visual programming methodology. NPL Chou at *1.  However like Murphy above, NPL Chou but does not reconfigure the underlying trading strategy definition by the claimed method. Fig. 6. 
Waelbroeck (JP Pat. Pub. 2009/535713A) [“Waelbroeck”]. Waelbroeck discloses a graphical user interface with an automated algorithm selection function that allows market participants to launch an automated multi-algorithm trading strategy with a single drag and drop operation. Abstract. However, Waelbroeck but does not reconfigure the trading strategy definition by the claimed method.
Australian Pat. Pub. No. AU 2013-205641 A1 is pertinent because it discloses  how to efficiently and effectively implement a way to detect a short position and a naked position, particularly in a liquid market.
Claims 2–11 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694